                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

J. T. COMPTON and NORMA VICKERS
COMPTON JOINT IRREVOCABLE TRUST                                                         PLANTIFF

v.                                 Case No. 4:18-cv-00528-KGB

SUN LIFE ASSURANCE
COMPANY OF CANADA                                                                    DEFENDANT

                                              ORDER

       Before the Court is a joint motion for entry of order of dismissal with prejudice filed by

plaintiff J. T. Compton and Norma Vickers Compton Joint Irrevocable Trust (“Compton Trust”)

and defendant Sun Life Assurance Company of Canada (“Sun Life”) (Dkt. No. 8). The parties

represent that they have fully resolved their disputes, and they request that the Court enter an order

dismissing this action with prejudice. The parties request that the Court enter an order accordingly.

Based upon the parties’ agreement and joint request, the Court adopts the following stipulations:

       1.      Compton Trust was created and exists under the laws of the State of Arkansas.

       2.      J.T. Compton and Norma Vickers Compton are the Settlors of Compton Trust.

       3.      Compton Trust obtained a life insurance policy on the lives of J.T. Compton and

Norma Vickers Compton from Sun Life, Policy No. 9292202T (“Policy”).

       4.      Certain issues have arisen between Compton Trust and Sun Life that are now

fully resolved as follows:

               a.      The application and other documents given to Sun Life by Compton Trust

show a date of creation of the Trust as June 22, 1993. In actuality, the date of creation of Compton

Trust was July 26, 1993. Sun Life has agreed to revise its records accordingly.
               b.      The application and other documents given to Sun Life by Compton Trust

show the original trustee’s name as “Ed Massey.” Certain records of Sun Life reflected the

trustee’s name as “Edward Massey” when in fact it was “Edmund Massey.” Edmund Massey is

now deceased. Successor Trustees Charles K. Compton and Kris Compton were named by the

Trust in 2002. Canadian Stock Transfer was informed of this change by letter from J.T. Compton

dated October 19, 2011. Compton Trust has now designated Sonya Daniels as its sole Successor

Trustee. Sun Life has agreed to revise its records accordingly.

               c.      Stock was issued to Compton Trust as a result of demutualization in the

early 2000s based upon the documentation on file with Sun Life at that time. Trustee changes were

not documented with the Stock Transfer Agent at that time, resulting in payment of dividends to

Trustee Massey, now deceased. The Transfer Agent information is now updated and a replacement

check was issued to the current Trustee.

       5.      Sun Life worked with Compton Trust to resolve the above issues. To avoid any

further litigation costs, Sun Life will pay Compton Trust’s attorney, Howard C. Yates, the sum of

$2,500.00 for attorney’s fees and costs. This payment is not an admission of any liability.

       6.      There are no remaining issues between the parties, and this matter should be

dismissed with prejudice.

       The joint motion accords with the terms of Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

For good cause shown, the Court adopts the joint motion for entry of order of dismissal with

prejudice (Dkt. No. 8). Also, before the Court is Sun Life’s unopposed motion for extension of

time to respond to complaint (Dkt. No. 7). The Court denies as moot that motion. The Court

dismisses with prejudice this action.




                                                2
It is so ordered, this 5th day of November, 2018.



                                         Kristine G. Baker
                                         United States District Judge




                                        3
